DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
Claims 1-8, 13, 16 and 17 have been amended. Claims 18-20 have been cancelled. No new claim has been added. Claims 1-17 are pending. Claims 1-17 are examined herein.

Response to Amendments 
The Amendments to the Claims filed 06/28/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 1-4, 6-8 and 16-17 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-17 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 7
The system of claim 6, further comprising a backpressure device positioned along the liquid flow line 

Claim 8
Line 6, “said fluid vessel and comprising a cylindrical, vertical sidewall with an opening in the sidewall, the”

Claim 15
Line 4, “of the first outlet; and a backpressure device positioned along the liquid flow line 

Claim 16
Line 6, “tube extending down into said fluid vessel and comprising a cylindrical, vertical sidewall with an”

Claim 17
Line 6, “each vortex tube extending down into said fluid vessel and comprising a cylindrical, vertical sidewall”

Reasons for Allowance 
Applicants amended claims, as shown in the Amendments to the Claims filed 06/28/2022, thereby resolved the previously presented objections to claims 1-4, 6-8 and 16-17 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues regarding claims 1-17.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-17. A two-phase flow separator system comprising: 
a fluid vessel having a height H and extending along a substantially vertical axis from a first end of the fluid vessel to a second end of the fluid vessel below the first end, an upper vessel portion adjacent the first end of the fluid vessel and a lower vessel portion below the upper vessel portion and adjacent the second end of the fluid vessel with a port in the upper vessel portion and a port in the lower vessel portion, the fluid vessel formed of a vessel wall so as to have an outer vessel diameter and an inner vessel diameter and define a vessel interior;
a first pipe having a first end and a second end, the first pipe disposed about the vertical axis so as to form a plurality of descending curvilinear pipe loops arranged adjacent one another along the vertical axis, said pipe loops adjacent one another in a vertically stacked arrangement; 
a riser having a first end in fluid communication with the first pipe adjacent the second end of the first pipe and the riser having a second end above the riser first end and adjacent the first end of the first pipe; and 
a vortex cluster system in fluid communication with the second end of the riser, is considered novel.
A closest prior art to Hopper (US 2005/0145388 A1) discloses a two-phase flow separator system (Abstract) comprising: (i) a fluid vessel having a height H along a substantially vertical axis (column separator 82, Fig. 10; paragraph [0099]) comprising an upper vessel portion and a lower vessel portion with a port in the upper vessel portion and a port in the lower vessel portion (column separator 82, Fig. 10), gas outlet pipe (104, Fig. 10; paragraph [0106]) that is connected to top of column separator 82, and oil line (128, Fig. 10; paragraph [0116]) that is connected to bottom of column separator 82, wherein the fluid vessel formed of a vessel wall so as to have an outer vessel diameter and an inner vessel diameter and define a vessel interior (column separator 82 comprises a wall defining an inner diameter and outer diameter, Fig. 10); (ii) a first pipe having a first end and a second end (multiphase liquid section 101, paragraphs [0107]-[0108], Fig, 10), wherein the first pipe disposed about the vertical axis so as to form a plurality of descending curvilinear pipe loops arranged adjacent one another along the vertical axis, said pipe loops adjacent one another in a vertically stacked arrangement (multiphase liquid section 101 comprises a downward spiral fluid conduit, paragraphs [0107]-[0108], comprising a plurality of stacked loops, Fig. 10); and (iii) a riser having a first end in fluid communication with the first pipe adjacent the second end of the first pipe (exit lines 110 and common line 111, paragraph [0108], extend upward from lower loops of multiphase liquid section 101, Fig. 10) and the riser having a second end above the riser first end and adjacent the first end of the first pipe (upper end of common line 111 is adjacent top loop of multiphase liquid section 101, Fig, 10). But Hopper does not disclose a vortex duster system in fluid communication with the second end of the riser.
Other pertinent prior art to Al-Yazdi (US 5,004,552) discloses apparatus for separating a fluid mixture of a heavy phase from a light phase in a fluid mixture, comprising, a spiral conduit in the form of a vertical coil of a plurality of turns, an inlet at one end of said conduit and an outlet at a second end of said conduit, means for moving the mixture of phases through said conduit at a velocity such that said heavy phase segregates in said conduit along the outside of said turns of said coil, skimmer ports in said conduit along the outside of at least several upper turns of said coil; a separating tank, and take-off lines connecting the skimmer ports to said tank below said ports.
Other pertinent prior art to Ament et al. (US 5,426,950) discloses a separation vessel for connection with a refrigerant source in a vertical position, a horizontal position and in any position between vertical and horizontal to condense the refrigerant from the source to form a liquid portion and a gas portion for discharge from the separation vessel, said separation vessel including: a longitudinally extending housing having an exterior surface forming an exterior side surface oriented around a longitudinal axis; said exterior surface additionally forming a top side and a bottom side respectively disposed at the opposite ends of said longitudinal axis; first conduit means connected with said longitudinal extending housing for receiving the refrigerant to be condensed into a liquid portion and a gas portion; heat extraction means associated with said longitudinally extending housing to condense the refrigerant to form a liquid portion and a gas portion; liquid trap means for receiving the liquid portion; second conduit means connected to said top side of said longitudinally extending housing to discharge the gas portion from said longitudinally extending housing when said longitudinally housing is in a vertical position, a horizontal position and in any position between vertical and horizontal; and third conduit means connected to said bottom side of said longitudinally extending housing and to said trap means; said separator vessel defining means to conduct the condensed liquid portion from said longitudinally extending housing to said liquid trap means when said longitudinal axis of said longitudinally extending housing is disposed alternatively in a vertical orientation, a horizontal orientation and in any orientation between vertical and horizontal.
Other pertinent prior art to Elms et al. (US 2014/0260993 A1) disclose an apparatus for separating gas from liquid in a gas liquid flow, said apparatus comprising: a pipe having a first end and a second end, the pipe having a plurality of curvilinear pipe loops arranged adjacent one another along an axis extending from a first axis end to a second axis end, each pipe loop characterized by an inner wall and an outer wall; a loop outlet port disposed along the inner wall of one of the loops; and a gas separator in fluid communication with the loop outlet port, wherein each pipe loop is characterized by a diameter and the diameters of at least a portion of the plurality of adjacent pipe loops are different.
Other pertinent prior art to Good (US 1,306,003) discloses a separator comprising a curved, spiral or helical passage of appropriate cross-sectional shape and linear dimensions to cause a mixture of gas and liquid flowing therethrough to separate, the liquid first impinging on the outer wall of the curved passage at its entrance and then flowing to or along the inner wall thereof, said pas sage, beyond its entrance, being provided with one or more liquid outlets leading from the inner side of the curve and devoid of liquid outlet from the outer side of the curve. 
The cited prior arts, alone or in combination, do not teach or suggest a two-phase flow separator system comprising: a fluid vessel having a height H and extending along a substantially vertical axis from a first end of the fluid vessel to a second end of the fluid vessel below the first end, an upper vessel portion adjacent the first end of the fluid vessel and a lower vessel portion below the upper vessel portion and adjacent the second end of the fluid vessel with a port in the upper vessel portion and a port in the lower vessel portion, the fluid vessel formed of a vessel wall so as to have an outer vessel diameter and an inner vessel diameter and define a vessel interior; a first pipe having a first end and a second end, the first pipe disposed about the vertical axis so as to form a plurality of descending curvilinear pipe loops arranged adjacent one another along the vertical axis, said pipe loops adjacent one another in a vertically stacked arrangement; a riser having a first end in fluid communication with the first pipe adjacent the second end of the first pipe and the riser having a second end above the riser first end and adjacent the first end of the first pipe; and a vortex cluster system in fluid communication with the second end of the riser, as recited in claim 1 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772